Citation Nr: 0943776	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  03-22 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right forearm 
disability.

2.  Entitlement to service connection for loss of use of the 
lower extremities secondary to service-connected low back 
disability.

3.  Entitlement to service connection for addiction to 
medication/substance abuse, to include as secondary to 
service-connected low back disability.

4.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

5.  Entitlement to special monthly compensation at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Thomas Brown, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from April 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002, September 2003, and 
August 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
The Veteran and his friend testified before a Decision Review 
Officer (DRO) at a hearing held in February 2005, and the 
Veteran and another friend testified at a Board hearing held 
at the RO in April 2007.  The Board remanded the case in 
October 2007.

The issues of service connection for addiction to 
medication/substance abuse and entitlement to special monthly 
compensation at the housebound rate are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran did not sustain a fracture of his right 
forearm in service; right forearm disability did not 
otherwise originate in service and is not due to service.



2.  The Veteran does not have loss of use of either lower 
extremity.

3.  Service connection is not in effect for loss of use of 
either lower extremity, significantly impaired vision, or 
other similar disabling conditions which require special 
adaptations to a motor vehicle or other conveyance for safe 
operation. 


CONCLUSIONS OF LAW

1.  Right forearm disability was not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  

2.  The Veteran does not have loss of use of his lower 
extremities that was caused or chronically worsened by 
service-connected disability.  38 U.S.C.A. § 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2009). 

3.  The criteria for entitlement to automobile or adaptive 
equipment have not been met.  38 U.S.C.A. §§ 3901, 3902,  
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.808 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided the Veteran 
with the contemplated notice in July 2002, July 2003, August 
2003, December 2003, March 2006, December 2007, and March 
2008 correspondences.  The March 2008 correspondence in 
particular addressed all of the issues involved in this 
appeal, and additionally provided notice as to the 
information and evidence necessary to substantiate the 
initial rating and effective date in case his service 
connection claims were successful.  His claims were was last 
readjudicated in a December 2008 supplemental statement of 
the case, thereby curing any timing deficiency in the 
notices.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Based on the procedural history of this case, it is 
the conclusion of the Board that VA has complied with any 
duty to notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him, and for which he 
authorized VA to obtain, have been obtained.  38 U.S.C.A. 
§ 5103A.  The Veteran also has been afforded multiple VA 
examinations in connection with his claims.  He has 
challenged the adequacy of a May 2004 VA neurologic 
examination, but the Board has reviewed the examination 
report, and finds no merit to his assertion that the 
examination was hastily completed and (presumably) therefore 
error-prone.  In any event, he was subsequently examined in 
April 2008, and has not challenged the adequacy of that 
examination.  Nor has the Board's review of that examination 
report disclosed any deficiency such as to render it 
inadequate for adjudicating the claims at issue.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The service treatment records show that the Veteran was 
diagnosed in May 1971 as having a closed fracture of the 
fifth metacarpal bone on the right hand.  Several days later 
an entry described him as having a fracture of the right 
distal radius, with a cast that needed repair.

At a June 1972 VA examination, the Veteran reported breaking 
his arm in a motor vehicle accident.  A September 1972 rating 
decision granted service connection for a fracture of the 
fifth metacarpal of the right hand.

On file are VA and private treatment reports for the period 
from 1972 through December 2008.  Entries for 1991 showed the 
Veteran reported experiencing a heaviness in both legs as 
well as numbness.  He was recommended for fusion with 
internal fixation, and thereafter began presenting in a 
wheelchair although radiculopathy was not found.

The Veteran attended a VA examination in January 1992.  He 
reported radiating back pain, well as leg numbness and 
weakness, and noted that he had used a wheelchair for the 
past several months for long distance locomotion.  On 
physical examination his sensation was intact, deep tendon 
reflexes were 1+, and there was give-way weakness in the left 
leg; diagnostic studies showed no disc herniation.  At a 
March 1992 VA examination, he presented with similar 
symptoms, but the examiner indicated that no neurological 
findings had ever been confirmed.  The Veteran was in a pre-
surgery body cast.  Physical examination showed deep tendon 
reflexes were 2+ at the knees, and 1+ at the ankles.  He 
reported decreased sensation on the left side in an 
inconsistent distribution.  Examination of the right hand 
showed full range of wrist motion, with full pronation and 
supination.

During a September 1994 VA examination, the Veteran reported 
recently undergoing back surgery (private medical records 
show the surgery was performed in July 1994).  The Veteran 
presented in a wheelchair and exhibited difficulty in leaving 
the device.  His deep tendon reflexes were 2+, there was no 
lower extremity atrophy, and he had substantially full lower 
extremity strength.

On file are Social Security Administration (SSA) records, 
which primarily cover the period up to 1995.  The records 
show that the Veteran is considered disabled by that agency 
because of his low back disorder.  Physical examination 
disclosed the presence of full strength in the legs, with 
physiologic reflexes and decreased sensation in the left leg.  
The Veteran was noted to use a wheelchair.  An August 1995 
SSA examination showed that he reported he could walk up to 
20 feet with a cane, and spent most of his time lying down or 
in a wheelchair.  Physical examination showed 4+ reflexes on 
the right and 2+ on the left with weakness, leading the 
examiner to conclude that the Veteran had radiculopathy.

Treatment records for 1998 record complaints of radicular 
symptoms.  His deep tendon reflexes were 2+ and he manifested 
4/5 strength in the lower extremities.  His sensation was 
intact, and he was ambulatory.

During a VA examination in March 1999, the Veteran reported 
breaking his right arm in service.  As to his back disorder, 
he reported that after a short period of improvement 
following surgery, in 1995 he began using a wheelchair for 
long distance locomotion because of back pain, although he 
used a cane in the house.  Physical examination disclosed the 
presence of a sensation disturbance in the left leg in a non-
dermatomal pattern.  Motor examination was variable and 
suggested malingering.  The Veteran evidenced lower extremity 
weakness, but again in an inconsistent pattern.  His deep 
tendon reflexes were 2+.

Treatment records for 2000 contained entries noting that the 
Veteran's complaints of back pain were disproportionate to 
the large amount of pain medication used.  

The Veteran attended a VA examination in December 2000.  He 
reported severe weakness in both legs and numbness for the 
prior two years.  He also reported urinary incontinence.  He 
presented in a wheelchair and claimed he could not ambulate.  
The examiner noted that the treating clinicians had found a 
psychological component to be present regarding his weakness, 
and that the Veteran had not cooperated in undergoing 
electrodiagnostic testing.  Physical examination showed that 
the Veteran was unable to ambulate.  There was profound 
weakness in the legs, with no corresponding atrophy.  The 
Veteran reported the absence of sensation in the legs; the 
deep tendon reflexes were 2+.  The examiner concluded that 
the severe symptoms of numbness, weakness, and incontinence 
were out of proportion to diagnostic study findings, and that 
the Veteran had been noncompliant in attempts to objectively 
verify the presence of neuropathy.

Treatment reports for 2001 and 2002 show that in April 2001, 
he experienced small urine leakage; the urinary symptoms were 
felt to be consistent with bladder outlet obstruction.  
Physical examination showed left leg weakness with good tone.  
His deep tendon reflexes were decreased.  A recent 
electrodiagnostic study of the left leg was normal.  In 2002, 
he was noted to use canadian crutches and to have chronic 
pain syndrome.

The Veteran attended a VA examination in August 2002.  He 
complained of radiating pain to the left leg with 
paresthesias; he denied right leg problems or bowel or 
bladder complaints.  He was noted to be an extremely poor 
historian.  The Veteran presented in a wheelchair, but 
indicated that he used crutches at home.  He reported 
fracturing his arm in service.  Physical examination showed 
that he was able to forward flex the lumbar spine to 35 
degrees in a standing position, but the examiner noted that 
based on the way the Veteran sat in his wheelchair, he would 
have expected the Veteran to be capable of flexing to 90 
degrees.  The Veteran was unable to stand unassisted, and 
exhibited moderate to severe spasms.  Strength in the left 
lower extremity was 0 to 1 out of 5, and in the right lower 
extremity was 1+ to 2 out of 5; the Veteran was noted to give 
a very poor effort, and in fact was able to raise his legs 
against gravity.  His deep tendon reflexes were 3+, with no 
hyperactivity of reflexes.  There was no atrophy or 
contractures.  He was unable to bear weight without 
assistance or to propel himself, but the examiner 
specifically noted that it was unclear why the Veteran was 
unable to walk unassisted.  He explained that the findings 
did not suggest the presence of lumbar spine or other 
pathology which would prevent ambulation.

During a September 2003 VA examination, the Veteran indicated 
that he fractured his forearm in service during a motor 
vehicle accident (MVA) and that the injury was casted.  The 
examiner confined the examination to the service-connected 
hand disorder.

Treatment reports for 2003 document complaints of right hand 
and forearm myalgia of recent onset; physical examination 
disclosed no abnormalities other than tenderness of the 
wrist.  In July 2003 the Veteran explained that he used a 
wheelchair because of back pain, and that he could ambulate 
with the use of assistive devices.  Physical examination 
showed equal reflexes, full strength in the right leg and 3-4 
of 5 strength in the left leg.  His sensation was intact and 
there was no atrophy.  The clinician concluded that the 
Veteran's reported severity of disability was 
disproportionate to the physical findings.  In August 2003 he 
presented in a wheelchair, but was able to walk when holding 
onto objects.  Neurologic evaluation showed hyperactive 
reflexes.  Other entries in 2003 noted episodes of urinary 
incontinency which were again considered consistent with 
bladder outlet obstruction.  

The Veteran attended a VA neurologic examination in May 2004.  
He reported experiencing radiating low back pain with giving 
way of his legs.  He reported experiencing lower extremity 
numbness and weakness.  He explained that he spent the 
majority of his day sitting or in bed, and that he 
experienced increased pain with walking.  He did not report 
any bowel or bladder problems.  On physical examination, the 
examiner noted that the Veteran did not give any effort to 
strength testing, and that, in consequence, the level of any 
actual weakness could not be assessed.  The examiner did note 
that there was no muscle atrophy, and that tone in the legs 
was normal.  Deep tendon reflexes were 3+ in the knees and 2+ 
in the ankles.  The Veteran used canadian crutches at the 
examination, and dragged his feet while walking, making no 
attempt to use a typical steppage gait.  The examiner 
concluded that the Veteran did not have any radiculopathy, in 
light of the normal reflexes, the nondermatomal complaints of 
numbness, and the past electrodiagnostic studies.  The 
examiner opined that the Veteran evidenced no neurologic 
abnormalities.

The Veteran attended a VA orthopedic examination in May 2004.  
He reported that he was unable to stand without assistance.  
Physical examination showed that the Veteran's range of 
motion could not be tested because he was unable to stand.  
He demonstrated weakness in his legs, as well as absent ankle 
reflexes and diminished patellar reflexes.  The examiner felt 
the Veteran had considerable atrophy in the left thigh, as 
well as sensory loss in that extremity; he indicated that he 
would defer to the neurological examiner for further workup.  
The examiner diagnosed the Veteran as having radiculopathy.  
He concluded that the Veteran's propulsion was markedly 
limited to short distances, and locomotion depended on a 
wheelchair for any type of distance.  He also felt the 
Veteran had difficulty with balance even with the assistance 
of crutches.

The Veteran was afforded a hearing before a DRO at the RO in 
February 2005.  Primarily through his friend, the Veteran 
argued that VA should accept the May 2004 orthopedic 
examination results because that examiner was thorough, 
whereas the May 2004 neurologist was hasty in his evaluation.  
He testified that the fracture for which he seeks service 
connection had always been of the forearm, and not the hand.

Treatment records for June 2004 show that the Veteran 
underwent a power mobility evaluation, apparently to evaluate 
the need for an electric wheelchair.  His lower extremity 
strength was 5/5 bilaterally, and he had normal muscle bulk.  
The clinician concluded that not only did the Veteran not 
require power mobility (i.e. an electric wheelchair), but he 
did not even require the use of a manual wheelchair.  Records 
for 2005 document complaints of difficulty walking and 
occasional left leg numbness, but note that neurological 
examination was nonfocal.  Diagnostic studies of the lower 
spine showed surgical changes and minimal degenerative 
changes.  

The Veteran was afforded a hearing before a DRO at the RO in 
February 2005.  Primarily through his friend, the Veteran 
argued that VA should accept the May 2004 orthopedic 
examination results because that examiner was thorough, 
whereas the May 2004 neurologist was hasty in his evaluation.  
He testified that the fracture for which he seeks service 
connection had always been of the forearm, and not the hand.

At his April 2007 travel Board, the Veteran testified that he 
still experienced problems in the area of his right forearm 
and wrist.  He testified that he could walk without an 
assistive device for short distances.  He explained that he 
required adaptations to his car because of his lower 
extremity problems, but indicated that he was currently able 
to drive without such adaptations.

Treatment records for June 2007 show that the Veteran 
manifested 4/5 strength in the left lower extremity.

The Veteran attended a VA neurologic examination in April 
2008.  The Veteran reported experiencing loss of use of the 
lower extremities since approximately 1990.  He explained 
that his legs give out, and that he experiences paralysis, 
numbness and weakness.  He explained that he spends most of 
his day in a wheelchair, and uses a seated walker.  The 
examiner noted that the Veteran had a normal 
electrodiagnostic study in 2001, and pointed out that that if 
the Veteran had experienced chronic neurologic compromise, it 
would have been reflected in the study.  She noted the 
multiple references in treatment records to the Veteran's 
presentation being disproportionate to examination findings.  
As to the right forearm, she noted that the initial service 
treatment records for May 1971 did not mention a forearm 
injury, and instead referenced a hand fracture; she noted 
that the first reference to the forearm was a later May 1971 
entry referencing a radius fracture and the presence of a 
cast.  She noted the paucity of references in the post-
service treatment records to forearm problems, and the 
numerous discrepancies in the Veteran's account of problems 
with the forearm documented in treatment records.

On physical examination of the low back and legs, the 
examiner described the Veteran's efforts as "strange," in 
that he moved both legs in an unnatural fashion, although not 
when walking.  Strength in the left leg was 4/5 and in the 
right leg was 5/5.  The examiner noted that the Veteran's 
findings were inconsistent with the diagnostic studies of 
record.  She also noted that his reported sensory 
disturbances were in a patchy and non-radiculopathic 
distribution.  His deep tendon reflexes were 2+.  There was 
no muscle atrophy, and he had normal tone and bulk, with no 
abnormal movements.  

The examiner further noted that before the examination, she 
had personally observed the Veteran walking down the hall at 
a normal pace, pushing his wheeled walker with the right hand 
and talking into his cell phone with the left hand in an 
upright posture.  She noted that this should have placed a 
lot of pressure on the arm he contends had been in pain for 
decades.  When called to the examination room, she noted that 
he walked in a very slow fashion, with both hands on the 
walker, stooped forward, and with a marked limp on the left.  
The examiner concluded that, based on her over 25 years of 
clinical experience, from the Veteran's history (including 
the treatment records showing inconsistencies in his 
presentation), from the examination, and from 
electrodiagnostic studies that the Veteran did not have any 
loss of function in his legs.  In other words, the Veteran 
did not have loss of use of his lower extremities.

As to the claimed forearm fracture, she noted that the 
Veteran believed the fracture occurred during an MVA in 
service and was casted for several months.  He explained that 
he had experienced no problems since that time except for 
pain, including when using his wheelchair.  She noted that X-
ray studies showed no radiographic evidence of a prior 
forearm fracture, but did show irregularity of the fifth 
metacarpal, as well as a fractured needle within the soft 
tissues of the lateral forearm.  The examiner concluded that 
there was no evidence of a fracture located in the right 
forearm, and explained that the single mention of a radius 
fracture in service was an error recorded during a cast 
adjustment.  She also concluded that the fractured needle had 
to be from an incident other than the service MVA, given that 
the arm was casted in service.

VA treatment records for 2008 show that in May 2008, the 
Veteran presented with a walker and reported that he goes out 
each day and does errands.

Analysis

Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc). 

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider his appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects). 

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether such acts as grasping and 
manipulation in the case of the hand, or balance and 
propulsion in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.  
Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would 
constitute loss of use of a foot or hand include extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3.5 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

A.  Right forearm

Although the service treatment records contain a single 
reference to a fracture of the right radius, the records show 
that mention was not made in the context of the initial 
treatment of the arm injury or even in the context of 
examination of the forearm.  Rather the reference was made as 
an incidental comment during a repairing of the cast.  The 
initial treatment notes instead show that the right arm 
injury actually involved the fifth metacarpal, for which 
service connection is already in effect.  The remaining 
service treatment records make no reference to any fracture 
or other injury involving the forearm.

Other than at the June 1972 VA examination, until the 1990s 
the Veteran did not mention any right forearm disorder.  None 
of the examination reports or any of the treatment records up 
until the 1990s suggested the presence of a right forearm 
disorder.  In the 1990s the Veteran began to report the 
recent onset of right arm pain, but none of his treating 
examiners addressed the etiology of the complaints, or 
otherwise suggested the presence of a fracture in the right 
forearm.

The Veteran was examined by VA in April 2008 for the specific 
purpose of determining whether he had a right forearm 
disorder that was related to service.  After examining the 
Veteran, reviewing X-ray studies which were negative for 
evidence of a forearm fracture (but which did note 
irregularities at the fifth metacarpal) and reviewing the 
claims files, the examiner concluded that the Veteran did not 
sustain a fracture to the right forearm in service.  The 
examiner also concluded that any current right forearm 
disorder is not otherwise related to service.  The examiner's 
opinion is supported by the service treatment records which 
in the Board's opinions do suggest that the reference to a 
radius fracture was made in error, and by the post-service 
evidence which is silent for any right forearm findings until 
decades after service.

The Veteran has offered his own statements and testimony 
concerning the right forearm disability.  The Board initially 
notes that at a July 2008 psychiatric examination, he alleged 
that he participated in combat.  The Veteran served as a 
mechanic, and was not awarded any decorations suggestive of 
combat.  His service treatment records make no reference to 
combat, and it was only recently that the Veteran himself 
claimed combat experience.  The Board finds that the Veteran 
did not engage in combat, and that the provisions of 
38 U.S.C.A. § 1154(b) are not applicable to his claim.

The Board notes in any event that even if he did experience 
combat, he claims the right forearm problem originated from 
an MVA in service.  The records surrounding the MVA injuries 
are, in fact, on file.

As to his other statements and testimony, the Board notes 
that the Veteran is arguably competent to report that he 
sustained a right forearm fracture in service.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He 
certainly is competent to report experiencing right forearm 
pain or similar symptoms since service.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  Once evidence is 
determined to be competent, the Board must determine whether 
the evidence is also credible.  Barr, 21 Vet. App. at 308.

As to his contention that he fractured the forearm in 
service, the Board points out that the service treatment 
records show the fracture actually involved the fifth 
metacarpal and not his radius.  The reference to a radius 
fracture was made as a historical reference, inasmuch as the 
entry was made only to note repair of the cast, and did not 
suggest a re-examination of the right forearm.  The remainder 
of the service records are silent for any reference to a 
radius fracture, and current X-ray studies in fact show no 
evidence of such a fracture.  The Board therefore finds that 
even if the Veteran is competent to say he fractured his 
radius, the probative value of his observation is outweighed 
by the contemporaneous evidence of record.

As to his contention that he experienced right forearm 
symptoms since service, no such complaints are documented 
until the 1990s.  Moreover, and as the April 2008 examiner 
pointed out, the Veteran has engaged in activities through 
the years involving his right arm which would be inconsistent 
with his current accounts of significant forearm problems 
through the years.  In light of this, the Board finds his 
account of continuity of symptoms to lack credibility.  In 
any event, the probative value of his account would be 
outweighed by that of the examiner's opinion, which was based 
on a review of all the evidence, including his account of 
symptoms.

In sum, the competent and probative evidence of record shows 
that the Veteran did not experience a right forearm fracture 
or other injury to his forearm in service, and the competent 
and probative evidence indicates that any current right 
forearm disorder did not otherwise originate in and is not 
related to service.  The Board finds that the preponderance 
of the evidence is against the claim.  Service connection for 
right forearm disability is denied.

B.  Loss of use of the lower extremities

The Veteran contends that he no longer has the use of his 
lower extremities due to his service-connected low back 
disorder.  He argues that he can no longer walk, or at least 
that he requires substantial assistance when ambulating due 
to weakness and paralysis.

After reviewing the record, the Board finds that the evidence 
as a whole demonstrates that the Veteran does not suffer from 
loss of use of his lower extremities.  In this regard the 
record historically shows that the Veteran began using a 
wheelchair in 1991, and that with few exceptions, strength in 
the lower extremities through 1995 was substantially full to 
full, with no neurologic abnormalities.  He did undergo back 
surgery in July 1994, but by 1995 was using a wheelchair 
again for pain.  Although SSA examiners in 1995 noted 
abnormalities in deep tendon reflexes and muscle strength 
which they believed at one point to suggest the presence of 
radiculopathy, subsequent treatment records and VA 
examinations have demonstrated the absence of any 
radiculopathy or other neurologic problem to explain the 
Veteran's tendency to use a wheelchair and a walker.  

To the contrary, the treatment records are rife with 
instances in which his treating clinicians questioned his 
presentation and account of low back and leg problems in 
light of minimal clinical findings.  As early as March 1999, 
a VA examiner believed the Veteran was malingering because of 
the disparity between the Veteran's presentation and the 
actual clinical findings.  The December 2000 VA examiner 
noted that the Veteran's presentation was disproportionate to 
the substantially normal clinical findings on examination.  
The August 2002 examiner specifically noted that the Veteran 
gave poor effort, and that his demonstrated poor range of 
motion was inconsistent with other factors that suggested a 
much better capability for motion; the examiner believed the 
Veteran could ambulate.  The July 2003 clinician noted that 
the Veteran's presentation concerning his back and leg 
problems was disproportionate to the clinical findings.

The above examiners all noted the presence of normal deep 
tendon reflexes, the absence of atrophy, and the absence of 
neurologic impairment.  The Veteran's complaints of numbness 
were in a nondermatomal pattern, and he was noted at times to 
be noncompliant with testing of his strength.

The May 2004 VA neurologist determined that the Veteran had 
no neurologic impairment, noting the presence of normal deep 
tendon reflexes, the absence of any atrophy (despite the 
Veteran's supposed frequent use of a wheelchair) and normal 
electrodiagnostic studies.  The Board finds her observations 
of the Veteran's demeanor before the examination (when he was 
not aware he was being observed) versus that during the 
examination to be particularly persuasive evidence of a 
deliberate attempt by the Veteran to exaggerate any problems 
with ambulation.

The only examiner to suggest the presence of any significant 
dysfunction in the lower extremities is the May 2004 VA 
orthopedist.  That examiner noted what he believed to be 
abnormal deep tendon reflexes and atrophy, and he essentially 
concluded that the Veteran was dependent on a wheelchair and 
other assistive devices for locomotion.  Notably, however, 
the examiner himself deferred to the VA neurology examiner 
for further evaluation.  The neurologist found none of the 
same findings as the orthopedist, noting the absence of any 
atrophy, and the presence of normal deep tendon reflexes.  In 
fact, the neurologist explained that there was no clinical 
basis to explain the Veteran's use of a wheelchair or 
assistive devices.  The Board also points out that the 
orthopedist's findings are wildly inconsistent with the 
findings of virtually every other examiner since 1999, 
including the treating clinicians.  In fact, a power 
evaluation performed the very next month found no evidence of 
neurological problems, and called into question whether the 
Veteran even required the use of a manual wheelchair.  Given 
the rather marked departure of the orthopedic examiner's 
findings with the findings noted on the other evaluations 
(including those contemporaneous with the May 2004 
examination), the Board accords little probative value to the 
orthopedist's findings.  

The Board acknowledges the Veteran's testimony that the 
orthopedist was more thorough in his examination than the May 
2004 neurologist, but finds no basis from the reports 
themselves to support his belief, and in any event, the 
dramatic departure of the findings of the orthopedist from 
the findings on other examinations diminishes the value of 
the May 2004 orthopedic examination.  The Board has also 
considered the Veteran's own statements and testimony (and 
those of his friends) concerning the loss of use of the lower 
extremities, but finds those statements and testimony to lack 
credibility in light of the Veteran's documented tendency to 
deliberately exaggerate his symptoms. 

In short, the record shows that the Veteran has a long 
history of reporting lower leg complaints that are strikingly 
disproportionate to clinical findings, and has been noted 
even on recent examinations to be less than candid in his 
presentation.  With the exception of the May 2004 orthopedic 
examination, his examiners have consistently found no 
clinical basis to support the Veteran's belief that he has 
loss of use of his lower extremities.  Instead, several 
examiners have specifically noted that the Veteran does not 
put forth serious effort during the examination, and this 
behavior has been noted by examiners since 1999.  His 
clinicians typically describe full, or at most slightly 
diminished strength in the lower extremities, with no 
confirmed neurologic abnormalities.  Electrodiagnostic 
studies of the left leg have been negative for pertinent 
abnormalities. 

In sum, the Board finds that the competent evidence of record 
clearly shows that the Veteran does not have loss of use of 
the lower extremities.  The record shows that he has no 
neurologic impairment flowing from his back disorder, and 
that there is no physiologic reason for the Veteran to 
require the use of assistive devices for ambulation.  The 
evidence as a whole shows that he retains full or 
substantially full strength in his legs, and that there is no 
physiologic evidence of impaired function in either lower 
extremity such that no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  That is, as a whole, there is 
no physiologic evidence of substantially impaired balance and 
propulsion, or of ankylosis in the legs, shortening of either 
lower extremity, or paralysis of any nerve affecting the 
lower extremities.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for loss 
of use of the lower extremities.  The claim is denied.  
38 C.F.R. § 3.102.

Automobile and adaptive equipment or for adaptive equipment 
only

Under 38 U.S.C.A. § 3902, VA may provide, or assist in 
providing, an "eligible person" with an automobile or other 
conveyance, and necessary adaptive equipment.  A veteran is 
considered an "eligible person" if he is entitled to 
compensation for any of the disabilities described below, and 
if such disability is the result of an injury incurred or 
disease contracted in or aggravated by active military, 
naval, or air service: (i) the loss or permanent loss of use 
of one or both feet; (ii) the loss or permanent loss of use 
of one or both hands; or (iii) the permanent impairment of 
vision of both eyes of the following status: central visual 
acuity of 20/200 or less in the better eye, with corrective 
glasses, or central visual acuity of more than 20/200 if 
there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 U.S.C.A. 
§ 3901(1)(A); 38 C.F.R. § 3.808(b)(1).

A veteran who does not qualify as an "eligible person" 
under the aforementioned criteria may nevertheless be 
entitled to adaptive equipment if he is entitled to VA 
compensation for ankylosis of one or both knees, or one or 
both hips, and adaptive equipment is deemed necessary for the 
Veteran's licensure and safe operation of a vehicle.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv). 

As discussed in the preceding section, the Veteran does not 
have loss of use of his lower extremities.  His lower 
extremities are present, and therefore he does not have the 
loss or permanent loss of use of one or both feet.  Nor does 
he have, or receive compensation for the loss or permanent 
loss of use of one or both hands, and he does not have or 
receive compensation for the permanent impairment of vision 
of both eyes.  

The record also shows that the Veteran does not have, and is 
not entitled to VA compensation for ankylosis of one or both 
knees, or one or both hips.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Since service connection is not in effect 
for loss of use of the lower extremities, or for the other 
types of disorders which would entitle him to the benefit he 
seeks, the Veteran's claim must be denied as legally 
insufficient. 


ORDER

Entitlement to service connection for right forearm 
disability is denied.

Entitlement to service connection for loss of use of the 
lower extremities is denied.

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.


REMAND

The Veteran has advanced a claim of entitlement to service 
connection for addiction to medication/substance abuse, to 
include as secondary to his service-connected low back 
disability.  

VA medical records dated in the late 1990s show treatment for 
chronic back pain, and in August 1998, the Veteran's VA 
primary care physician noted the Veteran had been maintained 
on a stable dose of Percocet for three years.  She observed 
that the Veteran had been no-showing for appointments with 
her and had violated his pain contract.  She discussed this 
with the Veteran and noted he was clearly upset that he would 
not keep getting Percocet and said he would get them on the 
street.  The assessment was narcotic addiction/low back pain.  
When the Veteran was seen by a VA psychiatrist in 
August 1998, the psychiatrist noted the Veteran had become 
very distraught when his primary care physician wanted to 
taper him off the Percocet.  The assessment was chronic back 
pain with opioid dependence.  

Later records show that in May 2000 after the Veteran's 
repeated calls for early refills of Percocet and his 
admission that he was taking more and more Percocet, he was 
switched from Percocet to morphine sulfate contin for chronic 
back pain.  In September 2000, because of concerns with the 
Veteran's continued use of opiates and his noncompliance with 
scheduled appointments other than when he wanted opiates, he 
was switched to Fentanyl patches and was required to come in 
for patch changes every three days for at least a month, with 
the later addition of gabapentin.  At a visit with his VA 
primary care physician in January 2002, after a urine sample 
tested positive, the Veteran admitted to taking a few 
Percocet that he got from a friend.  The assessment was 
aberrant behavior.  

At a VA interdisciplinary pain clinic consultation in 
July 2003 where the Veteran had been referred for 
debilitating low back pain, it was noted that the Veteran had 
a past history of alcohol abuse that was currently in 
remission.  He denied illicit drug use.  After physical 
examination, the examiner recommended a chronic pain 
rehabilitation program and recommended rotation of pain 
medications from Fentanyl to methadone and a taper of 
gabapentin.  It was stated that the examiners discussed at 
length with the Veteran the importance of taking 
benzodiazepines as prescribed and not to self medicate with 
unauthorized escalations in dose.  They did not mention 
current medication addiction, opioid dependence, or substance 
abuse.  Records for 2005 document the assessment that he has 
a current opioid dependence.  In June 2007, he was noted to 
be adherent to the medication protocol with no drug-seeking 
behaviors. 

In the October 2007 Remand, the Board noted that the initial 
question is whether the Veteran meets the requirement of 
having a current disability, and pointed out that the 
requirement that there be a current disability is satisfied 
when the disability is shown at the time of the claim or 
during the pendency of the claim, even though the disability 
subsequently resolves.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  The Board instructed the RO to schedule an 
examination of the Veteran.

In response, the Veteran was examined by VA in July 2008.  
The Veteran explained that he used alcohol before service, 
but started drinking heavily once in service.  The Veteran 
denied the existence of any substance abuse disorder, either 
based on alcohol or on prescription drugs.  He admitted to 
past problems with alcohol and pain medications, but denied 
any current problems.  The examiner limited the diagnoses 
found to posttraumatic stress disorder.

As the prior remand pointed out, the requirement that there 
be a current disability is satisfied when the disability is 
shown at the time of the claim or during the pendency of the 
claim, even though the disability subsequently resolves.  The 
record clearly shows that at least as late as 2005, the 
Veteran was felt to have opioid dependence.  The July 2008 
examiner was apparently content to accept the Veteran's self 
report that any addiction had resolved, and failed to provide 
his own opinion concerning the etiology of the Veteran's 
previously documented addiction.  The Board consequently must 
again remand this issue for an opinion as to the etiology of 
the Veteran's addiction to medication/substance abuse.

As to the claim of entitlement to special monthly 
compensation at the housebound rate, entitlement under 38 
U.S.C.A. § 1114(s) requires evidence that a veteran has a 
single service-connected disability evaluated as 100 percent 
disabling and an additional service-connected disability, or 
disabilities, evaluated as 60 percent or more disabling that 
is separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems; or, the veteran has a single 
service-connected disability evaluated as 100 percent 
disabling and due solely to service-connected disability or 
disabilities, the veteran is permanently and substantially 
confined to his or her immediate premises.  38 C.F.R. § 
3.350(i).  

As the adjudication of the special monthly compensation claim 
may be affected by the remaining service connection claim, 
the Board finds that the RO should readjudicated the claim 
after the foregoing development has been completed.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the Veteran 
to be provided a VA psychiatric 
examination to determine the nature and 
etiology of any addiction to 
medication/substance abuse.  After 
examination of the Veteran and review of 
the entire record, the psychiatrist 
should be requested to provide an opinion 
as to whether an addition to 
medication/substance abuse was present at 
any time since September 2003, and, if 
so, whether it is at least as likely as 
not (50 percent probability or higher) 
that it was caused or chronically 
worsened by the Veteran's service-
connected low back disability including 
chronic back pain associated with that 
disability.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the report.  The 
rationale for all opinions expressed must 
be provided.  The claims file must be 
provided to the examiner.  

2.  Then, after completion of any other 
development indicated by the state of the 
record, the RO should readjudicate the 
claims remaining on appeal.  If any 
benefit sought on appeal remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his attorney the 
opportunity to respond.   

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


